Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive.
The applicant argues that the claims are not directed to an abstract idea and that the specification provides a specific model. The examiner reiterates the previous response to the applicants arguments incorporated by reference here and respectfully submits that the broadest reasonable interpretation of the claims has been given, further noting that the argued complexity is not recited in the claims and therefore the examiner is not oversimplifying the claim recitations.
The applicant further argues that the claims integrate any abstract idea into a practical application.
The examiner respectfully reiterates the previous response incorporated by reference here. The applicant has provided no further substantive arguments. 
Regarding the applicants arguments with respect to the rejections under 35 USC 103, the applicant argues that the Office Action uses an Improper Motivation to Combine, and Impermissible Hindsight.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as previously noted in the rejections, Sood teaches economic factors for determining seed planting amounts, while Perry teaches the specific crop insurance payments economic factor. Including a specific economic factor where general economic factors are expressly disclosed is an obvious matter of substitution with predictable results. Sood expressly teaches geolocation factors, including local and nearby conditions, while Lara-Estrada teaches inferring missing data using proxy variables. Including a method for inferring missing climate data to determine geolocation specific factors provides a predictable advantage of determining seed planting variables where data is incomplete. Sood provides general teachings of determining optimized seed planting based on financial and geolocation concerns. One having ordinary skill in the art would have readily been motivated to seek methods for improving the accuracy and stability of that optimization by including more specific and more accurate information in a predictable manner.
The examiner respectfully submits in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and judgement or alternatively as a method of organizing human activity, specifically the fundamental economic principle of mitigating risk without significantly more. 
The claim(s) recite(s): 
A method for determining a crop recommendation for a geographical space, the method comprising: 
determining a seed treatment recommendation based on location data relating to the geographical space, economic data relating to one or more crop types, treatment data relating to the one or more crop types, and crop data relating to the one or more crop types, wherein the economic data comprises refund data relating to refund availability for the one or more crop types; 
determining a recommended crop type based on the seed treatment recommendation; 
determining weather information for the geographical space for a predetermined timeframe prior to a planned planting date, comprising: 
obtaining, though rainfall sensors and a computer network, rainfall information relating to sensed rainfall for a geographic area within a time period, wherein the geographic area includes a first portion and a second portion, the second portion includes the geographical space, the rainfall information is for at least the first portion of the geographic area and rainfall information for the geographic space is at least partially absent; 
obtaining, through temperature sensors and a computer network, temperature information relating to sensed ambient temperature for the geographic area within the time period; 
generating a model based on the obtained rainfall information and temperature information, the model representing a relationship between rainfall and ambient temperature for at least the first portion of the geographic area; and 
leveraging the relationship of the generated model to use the temperature information for the geographic space as a proxy for the absent rainfall information of the geographic space; and 
determining a seed planting amount based on the recommended crop type and the weather information. 
The claim limitations individually and as a whole are entirely directed to the abstract idea of determining agricultural recommendations based on known information. Even the inference of rainfall information is based on prior knowledge of the relationship between rainfall and temperature in the given location. The generation of the model may readily be performed by plotting rainfall and temperature data to illustrate the relationship and connecting gaps between data points with straight lines using pen and paper, while the step of “leveraging the relationship” may readily be performed by observing the plotted data. 
This judicial exception is not integrated into a practical application because the only additional elements are generic computing devices used in their usual and customary way to perform calculations or communicate over a network. The steps of “obtaining” rainfall and temperature data may be performed by a human user observing a rainfall gauge and thermometer and subsequently communicating the readings through a communication network, and are mere data gathering processes. Inferring missing data given known information is also considered to be mere data gathering extra-solution activity. The claims to not expressly recite that the sensors directly measure and transmit the results (MPEP 2106.05(a),(f),(g)).
Independent claim 16 recites the additional elements of “a computer program product”, “processing unit”, and “computer readable storage medium”. These limitations amount to nothing more than instructions to implement the abstract idea using a generic computing device (MPEP 2106.05(f)).
Independent claim 19 recites the additional elements of “a data processing unit”, “a weather component”, and “a data analysis unit”. These limitations amount to nothing more than instructions to implement the abstract idea using a generic computing device at best (MPEP 2106.05(f)), and may be interpreted as mental processes, while the claim as a whole is a fundamental economic principle of mitigating crop risk.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are merely instructions to implement the abstract idea on a generic computing device (MPEP 2106.05(f)), or insignificant extra-solution activities of data gathering (MPEP 2106.05(g)).
Dependent claims 2 – 15, 17, 18, and 20 merely further recite details of the abstract idea, but no further additional elements are recited.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al. (US 2020/0134485) in view of Perry et al. (US 2019/0050948) and Lara-Estrada et al. (NPL June 2016).

Regarding claims 1, 16, and 19, Sood teaches:
A method for crop recommendation for a geographical space, the method comprising: 
determining a seed treatment recommendation based on location data relating to the geographical space ([0057]), economic data relating to one or more crop types ([0057]), treatment data relating to the one or more crop types ([0057]), and crop data relating to the one or more crop types ([0057]); 
determining a recommended crop type based on the seed treatment recommendation ([0111]); 
determining weather information for the geographical space for a predetermined timeframe prior to a planned planting date ([0053] prior to planting), comprising: 
obtaining, though rainfall sensors ([0112] rain sensor, [0057] rainfall rate, 2.3 data ingest) and a computer network, rainfall information relating to sensed rainfall for a geographic area within a time period, wherein the geographic area includes a first portion and a second portion, the second portion includes the geographical space, the rainfall information is for at least the first portion of the geographic area  ([0112] measured at same or nearby location) 
obtaining, through temperature sensors ([0057] temperature weather data, , 2.3 data ingest, [0102] temperature sensors) and a computer network, temperature information relating to sensed ambient temperature for the geographic area within the time period; 
generating a model based on the obtained rainfall information and temperature information ([0073] model construction, [0144] correlating weather and other data), 
and 
determining a seed planting amount based on the recommended crop type and the weather information ([0053]).
Sood teaches including economic factors such as crop pricing and revenue, but fails to expressly disclose the inclusion of refund data in determining potential crop revenue.
However, Perry expressly discloses including crop insurance payments expected values in determining expected crop values ([0159]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include multiple potential revenue sources in calculating crop expected value, including refund data and availability from the exercise of crop insurance policies as disclosed by Perry in the crop pricing and revenue modeling of Sood for the further advantage of including all potential revenue and risk sources in modeling the recommended crops to process.
Sood expressly teaches applying multiple variables, including local and nearby weather conditions from sensors in a model to determine product risk and planting predictions by correlating weather and geo-location values, but fails to expressly and specifically disclose:
rainfall information for the geographic space is at least partially absent;
the model representing a relationship between rainfall and ambient temperature for at least the first portion of the geographic area; and 
leveraging the relationship of the generated model to use the temperature information for the geographic space as a proxy for the absent rainfall information of the geographic space;
However, Lara-Estrada teaches a method for inferring missing climate data by using proxy variables for agricultural planning.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the climate data inference process of Lara-Estrada to estimate missing rainfall information for use in the agricultural planning model of Sood for the predictable advantage of improving the prediction where spatial and temporal resolution of sensor data is missing.
Regarding claims 2 and 17, Sood teaches:
The method of claim 1, wherein determining the seed treatment recommendation is further based on historical data relating to the one or more crop types ([0053]).
Regarding claims 3 and 18, Sood teaches various algorithms and optimization methods ([0115], [0208] – [0211]), but fails to expressly disclose:
The method of claim 1, wherein determining the seed planting amount employs a stochastic optimization algorithm for identifying a crop amount for maximizing crop yield.
However, Perry explicitly teaches the use of stochastic algorithms to predict crop production probabilities ([0142]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate stochastic algorithms as taught by Perry in the optimization algorithms of Sood with predictable results for considering many different factors when creating the planting plan (Perry [0142]).
Regarding claim 4, Sood teaches:
The method of claim 1, wherein the location data comprises soil data relating to the soil of the geographic space, irrigation status data relating to irrigation properties of the geographic space, and geographic data relating to geographic properties of the geographic space ([0057]).
Regarding claim 5, Sood teaches:
The method of claim 1, wherein the economic data further comprises crop pricing data relating to a current price of the one or more crop types, and crop future data relating to future pricing of the one or more crop types ([0057], Perry [0134]),.
Regarding claim 6, Sood teaches:
The method of claim 1, wherein the treatment data comprises treatment substance data relating to pesticide, herbicide, fungicide or fertilizer requirements of the one or more crop types; treatment pricing data relating to a current price of treatment substances for the one or more crop types; and treatment future data relating to future pricing of treatment substances for the one or more crop type ([0057]).
Regarding claim 7, Sood teaches:
The method of claim 1, wherein the crop data comprises yield data relating to a set of expected yields of the one or more crop types, crop requirement data relating to planting and growth requirements of the one or more crop types, and irrigation data relating to irrigation requirements of the one or more crop types ([0057]).
Regarding claim 8, Sood teaches:
The method of claim 2, wherein the historical data comprises production history data relating to previously obtained crop production values for the one or more crop types and observation data relating previously-obtained observations for the one or more crop types ([0057]).
Regarding claims 9 and 20, Sood teaches:
The method of claim 1, further comprising generating a crop purchase recommendation based on the seed planting amount and crop type recommendation ([0086]).
Regarding claim 15, Sood teaches:
The method of claim 1, wherein the geographical space is defined by a boundary of one or more fields ([0046]). 

Regarding claim 10, Sood teaches:
The method of claim 1, wherein determining weather information further comprises: 
determining a temperature threshold for the geographical space based on the generated model, wherein the temperature threshold is for identifying a crop planting or production condition ([0207] – [0210], table 5, determining temperature thresholds for planting).
Regarding claim 11, Sood teaches temperature thresholds for planting ([0207] – [0210], table 5):
The method of claim 10, wherein determining the temperature threshold for the geographic space comprises determining an ambient temperature value that the model indicates has a related value of rainfall which meets a predetermined requirement.
Regarding claim 12, Egi teaches (FIG. 9, 10 and associated text):
The method of claim 10, wherein generating the model comprises: 
analyzing the obtained rainfall information and temperature information to determine a correlation between rainfall for the geographic area and ambient temperature for the geographic area; 
determining one or more functions for describing the determined correlation between rainfall and ambient temperature for the geographic area; and 
generating the model representing a relationship between rainfall and ambient temperature for the geographic area, based on the one or more functions.
Regarding claim 13, Sood teaches machine learning throughout (Title):
The method of claim 12, wherein analyzing the obtained rainfall information and temperature information comprises processing the obtained rainfall information and temperature information with one or more machine learning algorithms to determine a correlation between rainfall and ambient temperature for the geographic area.
Regarding claim 14, Sood teaches ([0207] – [0210], table 5):
The method of claim 10, further comprising: 
obtaining information indicative of a detected ambient temperature for the geographic space; and 
detecting a crop planting or production condition for the geographical space, based on the detected ambient temperature for the geographic space and the temperature threshold.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624